DETAILED ACTION
Response to Amendment
This office action is responsive to the amendment filed on 10/07/2021. As directed by the amendment: claims 1 and 6 has/have been amended.  Claims 1-7 are presently pending in this application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amendments to the claims affect the prior scope, necessitating further search and consideration.  The instant office action has been made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Waterman (US 802948) in view of Ross et al. (US 2018/0320792).
Waterman discloses an adapter for a solenoid of a solenoid actuated valve (7) comprising: a base (3) providing at least one locking pawl (19, 20), the at least one locking pawl having a fixed end (end around which it pivots) and a radially moveable end (end which interacts with 10); a lock ring (10) providing a series of teeth forming a one-way locking ratchet with the radially moveable end of the locking pawl (seen in figs. 1, 4, 5);
wherein the at least one locking pawl includes at least two locking pawls (19, 20); and 
wherein the at least two locking pawls are arcuate (see embodiment of fig. 4).
Waterman does not disclose a radial seal affixed to the base; further comprising a radial seal about a portion of the base; and further comprising an end face seal.
Ross et al. teach a related plug valve (similar plug valve of Waterman mates with surfaces of the base 3 of the adapter) which includes various seals, including radial seals (12a, 12b would be radial seal in the base; 16a, 16b, 20 would be radial seals about a portion of the base) and face seals (17a, 17b, 21 would be face seals) which seal against the base, for the purpose of enhancing fluid tightness or the entire mechanism [0042], and preventing fluid from entering the solenoid cavity, in a manner known in the art and which yields predictable results.
It would have been obvious to one having ordinary skill in the art to modify the invention of Waterman, to include a radial seal affixed to the base; a radial seal about a portion of the base; and an end face seal, as taught by Ross, for the purpose of enhancing fluid tightness or the entire mechanism, and preventing fluid from entering the solenoid cavity, in a manner known in the art and which yields predictable results.

Allowable Subject Matter
Claim 6 is allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5810533 discloses a related pawl (35, fig. 3) with flexible arms (40).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753